MADDOX, Justice
(concurring specially).
I agree that the petition for certiorari should be denied, because it does not comply with Rule 39, Ala. R. App. P. See Ex parte Save Our Streams, Inc., 541 So.2d 549 (Ala.1989). The Court of Civil Appeals affirmed the trial court’s judgment, without an opinion, under the provisions of Rule 53(a)(1) and (a)(2)(E), Ala. R. App. P. See T.S. v. G.S.A. (No. 2960637) — So.2d - (Ala.Civ.App.1997) (table). I would point out that in its no-opinion memorandum affirmance the Court of Civil Appeals cited, in support of the affirmance, Ex parte Presse, 554 So.2d 406 (Ala.1989), a case that involved an important federal constitutional question of family law. I dissented vigorously in Presse, and I still think the decision in that case was very wrong; nevertheless, the petition now before us does not present the federal constitutional question sufficiently as required by Rule 39, Ala. R.App. P.; see, especially Rule 39(c) and (k).